PROSPECTUS UBS TAMARACK INTERNATIONAL FUND, L.L.C. Limited Liability Company Interests Investment Objective.UBS Tamarack International Fund, L.L.C. (the "Fund") is a limited liability company registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund's investment objective is to seek capital appreciation over the long term. The Fund commenced operations on July 2, 2001 under the name UBS PW Tamarack International Fund, L.L.C. and, as ofMarch 31,2010, had net assets of approximately $127 million. (continued on following page) Investing in the Fund's limited liability company interests (the "Interests") involves a high degree of risk.See "Risk Factors" beginning on page 11. Neither the Securities and Exchange Commission (the "SEC") nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount Sales Load(1) Proceeds to the Fund (1)Generally, the stated minimum initial investment in the Fund is Interests with an initial value of at least $50,000, which minimum may be reduced for certain investors.Investments may be subject to a sales load of up to 2%.See "Plan of Distribution." (2)The Fund paid offering expenses of approximately $195,150 from the proceeds of this offering. UBS Financial Services Inc. ("UBS Financial"), the principal underwriter of the Fund's Interests, will distribute the Interests on a best efforts basis, subject to various conditions.The Fund also may distribute Interests through other brokers or dealers.The Fund will sell Interests only to Qualified Investors (as defined herein).Once a prospective investor's order is received, a confirmation will be sent to the investor.Thereafter, the investor's brokerage account will be debited for the purchase amount, which will be deposited into an escrow account set up at PNC Bank Corp. for the benefit of the investors.See "Plan of Distribution." UBS Financial Services Inc. May 1, 2010 Investment Portfolio.The Fund's investment objective is to seek capital appreciation over the long term.The Fund seeks to achieve its investment objective by investing, both long and short, primarily in equity securities of foreign issuers, with emphasis on mid-sized capitalization issuers in the developed markets outside the United States.The Fund's investment adviser uses a valuation-driven approach with a focus on return on invested capital.It uses many different valuation tools (such as relative multiples), but generally calculates the net present value of an issuer's future cash flows to help determine fair value.Since valuation is the principal factor, the portfolio is not intended to have a style bias and may include (a) companies the investment adviser believes have reasonable valuations and substantial growth potential and (b) value stocks in which a foreseeable catalyst is expected to realize that value.The Fund expects to short stocks of companies the investment adviser believes have fundamental weaknesses, although no assurance can be given that the Fund will engage in short sales.The Fund may engage in short-term opportunistic trading to seek to generate incremental returns.Although the Fund may invest in companies of any capitalization, the Fund may invest a substantial amount of its assets in equity securities of mid-cap and small-cap companies. Investment Adviser.The Fund's investment adviser is UBS Tamarack Management, L.L.C. (the "Adviser"), which is a joint venture between UBS Fund Advisor, L.L.C. ("UBSFA" or the "Administrator") and ReachCapital PW Management, L.P. ("ReachCapital"). Restrictions on Transfer; No Trading Market.The Fund's Interests are subject to restrictions on transfer and do not trade in any public market.With limited exceptions, liquidity is provided through semi-annual tender offers.See "Redemptions, Repurchases of Interests and Transfers." Repurchases of Interests.To provide a limited degree of liquidity to investors, the Fund from time to time may offer to repurchase its outstanding Interests pursuant to written tenders by investors.These repurchases are made at such times and on such terms as may be determined by the Board in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Interests from investors twice each year, in March and September.The Fund's Limited Liability Company Agreement (the "LLC Agreement") provides that the Fund will be dissolved if the Interest of any investor that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender its entire Interest for repurchase by the Fund, has not been repurchased within a period of two years of such request.See "Redemptions, Repurchases of Interests and Transfers—Repurchases of Interests." Administrator Fee and Incentive Allocation.The Fund pays the Administrator a monthly fee (the "Fee") at an annual rate of 1.25% of the Fund's net assets for the month, excluding assets attributable to the Administrator's capital account, the Adviser's capital account and the Special Advisory Account (defined herein).The Adviser also is entitled to receive from the capital account of each investor, generally at the end of each fiscal year, an incentive allocation of 20% of the net profits that otherwise would be credited to the investor's capital account (the "Incentive Allocation").The Incentive Allocation will be made only with respect to net profits that exceed any net losses previously debited to the account of an investor, which have not been offset by any net profits subsequently credited to the account of such investor.This is sometimes known as a "high water mark" calculation.The Incentive Allocation presents risks that are not present in funds without an incentive allocation.The aggregate amount of the Incentive Allocation and the Fee payable by the Fund and its investors are higher than those paid by most other registered investment companies.See "Management of the Fund—Incentive Allocation." Investor Qualifications.Interests are offered only to investors who have a net worth (with their spouses) of more than $1,500,000 or who otherwise meet the standard for a Qualified Investor.Generally, the stated minimum initial investment is Interests with an initial value of at least $50,000, which minimum may be reduced in UBS Financial's sole discretion, but not below $25,000 for employees of UBS AG and its affiliates and members of their immediate families.See "Investor Qualifications." This prospectus concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information ("SAI") datedMay 1, 2010, has been filed with the SEC.The SAI is available upon request and without charge by writing the Fund at c/o UBS Financial Services Inc., 1285 Avenue of the Americas, New York, New York 10019, or by calling (800) 486-2608.The SAI is incorporated by reference into this prospectus in its entirety.The table of contents of the SAI appears on page 33 of this prospectus.In addition, you may request the Fund's annual and semi-annual reports and other information about the Fund or make investor inquiries by calling (800) 486-2608.The Fund does not have a website on which to publish the SAI and annual and semi-annual reports.The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC's website (http://www.sec.gov).The address of the SEC's Internet site is provided solely for the information of prospective investors and is not intended to be an active link. Interests are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this prospectus is accurate as of any date other than the date on the front of this prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this prospectus. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 9 PRIVACY NOTICE 11 RISK FACTORS 11 USE OF PROCEEDS 18 INVESTMENT OBJECTIVE AND PRINCIPAL STRATEGIES 18 MANAGEMENT OF THE FUND 20 INVESTOR QUALIFICATIONS 24 REDEMPTIONS, REPURCHASES OF INTERESTS AND TRANSFERS 24 CALCULATION OF NET ASSET VALUE 27 CAPITAL ACCOUNTS 27 TAXES 29 PLAN OF DISTRIBUTION 30 GENERAL INFORMATION 32 TABLE OF CONTENTS OF THE SAI 33 Appendix A—Limited Liability Company Agreement A-1 Appendix B—Investor Certifications B-1 PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus and in the Statement of Additional Information (the "SAI"). The Fund UBS Tamarack International Fund, L.L.C. (the "Fund") is a limited liability company organized as anon-diversified, closed-end management investment company registered under the Investment Company Act of 1940, as amended (the "Investment Company Act").The Fund's investment adviser is UBS Tamarack Management, L.L.C. (the "Adviser").The Fund commenced the public offering of Interests in July 2001, and the Fund has engaged in a continuous offering since that time.Interests are offered at net asset value, plus any applicable sales load.The Fund commenced operations on July 2, 2001 and, as ofMarch 31, 2010, had net assets of approximately $127million.See "General Information." Investment Objective and Principal Strategies The Fund's investment objective is to seek capital appreciation over the long term.The Fund seeks to achieve its investment objective by investing, both long and short, primarily in equity securities of foreign issuers, with emphasis on mid-sized capitalization issuers in the developed markets outside the United States.The Adviser uses a valuation-driven approach with a focus on return on invested capital.It uses many different valuation tools (such as relative multiples), but generally calculates the net present value of an issuer's future cash flows to help determine fair value.Since valuation is the principal factor, the portfolio is not intended to have a style bias and may include (a) companies the Adviser believes have reasonable valuations and substantial growth potential and (b) value stocks in which a foreseeable catalyst is expected to realize that value.The Fund expects to short stocks of companies the Adviser believes have fundamental weaknesses, although no assurance can be given that the Fund will engage in short sales.The Fund may engage in short-term opportunistic trading to seek to generate incremental returns.Although the Fund may invest in companies of any capitalization, the Fund may invest a substantial amount of its assets in equity securities of mid-cap and small-cap companies. The Adviser The Adviser is a joint venture between UBS Fund Advisor, L.L.C. ("UBSFA" or the "Administrator") and ReachCapital PW Management, L.P. ("ReachCapital").The Adviser isregistered as an investment adviser underthe Investment Advisers Act of 1940, as amended (the "Advisers Act").Within the joint venture, the Adviser employs two portfolio managers (the "Portfolio Managers"), Nigel Hart and Pieter Taselaar, at ReachCapital to provide day-to-day management of the Fund's investment portfolio, under the oversight of UBSFA's personnel. The Fund has entered into an investment advisory agreement (the "Investment Advisory Agreement") with the Adviser which continues in effect from year to year if its continuation is approved annually by the Board.The Board may terminate the Investment Advisory Agreement on 60 days' prior written notice to the Adviser. ReachCapital, a registered investment adviser under the Advisers Act, is controlled by Mr. Hart and Mr. Taselaar.ReachCapital and its predecessors have been in operation since February 2001. UBSFA is an indirect, wholly-owned subsidiary of UBS Americas, Inc. ("UBS Americas"), which, in turn, is an indirect wholly-owned subsidiary of UBS AG, a Swiss bank.UBSFA is registered as an investment adviser under the Advisers Act.UBSFA and its affiliates provide investment advisory services to registered investment companies, private investment funds and individual accounts. Administrator Fee The Administrator provides certain administrative services to the Fund, including, among other things, providing office space and other support services to the Fund.In consideration for such services, the Fund pays the Administrator a monthly fee (the "Fee") at the annual rate of 1.25% of the Fund's net assets for the month.The Fee is paid to the Administrator out of the Fund's assets, and debited against the investors' capital accounts.A portion of the Fee is paid by the Administrator to ReachCapital for, among other things, certain administrative services. Incentive Allocation Generally, on December 31st each year (or earlier in the case of a tendering investor), an amount equal to 20% of the net profits, if any, that would otherwise be credited to an investor's capital account for the period instead is credited to the account of the Adviser (the "Incentive Allocation").This Incentive Allocation will be made only with respect to net profits that exceed any net losses previously debited to the account of the investor, which have not been offset by any net profits subsequently credited to the investor's account.This is sometimes known as a "high water mark" calculation. The Adviser holds a non-voting Special Advisory Member interest (the "Special Advisory Account") in the Fund solely for the purpose of receiving the Incentive Allocation with respect to each investor.The Adviser may withdraw any Incentive Allocation credited to its Special Advisory Account at any time through the last business day of the month following the date on which an Incentive Allocation was made. Investors who tender or transfer their limited liability company interests (the "Interests") may be subject to an Incentive Allocation at the time the Fund repurchases their Interests or at the time of transfer. The Incentive Allocation presents certain risks that are not present in funds without an incentive allocation.The aggregate amount of the Incentive Allocation and the Fee payable by the Fund and its investors is higher than those paid by most other registered investment companies.See "Management of the Fund—Incentive Allocation." Borrowing The Fund is authorized to borrow money for investment purposes and to meet requests for tenders.The Fund will not borrow money until the proceeds of the offering are substantially invested in furtherance of the Fund's investment objective.The Fund is not permitted to borrow if, immediately after such borrowing, it would have an asset coverage (as defined in the Investment Company Act) of less than 300%.See "Risk Factors—Leverage; borrowing" and "Investment Objective and Principal Strategies—Borrowing; use of leverage." Special Investment Techniques The Fund is authorized to use derivative instruments to attempt to hedge portfolio risks, for cash management purposes and for non-hedging purposes in pursuit of its investment objective.The derivatives employed may relate to a specific security or to the Fund's portfolio as a whole. The Fund may sell securities short in pursuit of its investment objective, although no assurance can be given that the Fund will engage in short sales.The Fund may hedge against foreign currency risks, and it may enter into forward currency exchange contracts for hedging purposes and non-hedging purposes to pursue its investment objective.There can be no assurances that the Fund will engage in such strategies or that these strategies will be successful.The Fund also may lend portfolio securities.See "Risk Factors." Investor Qualifications Interests will be sold only to investors who have a net worth of more than $1,500,000 (with their spouses) or who otherwise meet the requirements for a "qualified client" as defined in Rule 205-3 under the Advisers Act ("Qualified Investors").Before you may invest in the Fund, your financial adviser or sales representative will require a certification from you that you are a Qualified Investor and that you will not transfer your Interests except in the limited circumstances permitted in the Fund's limited liability company agreement (the "LLC Agreement").(The form of investor certification that you will be asked to sign is attached to this prospectus as Appendix B.)If your investor certification is not received and accepted by the Fund's distributor by the Closing Date (defined below), your order will not be accepted.If you attempt to transfer your Interests in violation of the LLC Agreement, the transfer will not be permitted and will be void.See "Investor Qualifications." Investor Suitability An investment in the Fund involves a considerable amount of risk.It is possible that you may lose money.Before making your investment decision, you should (i) consider the suitability of this investment with respect to your investment objectives and personal situation and (ii) consider factors such as your personal net worth, income, age, risk tolerance and liquidity needs. The Offering The Fund is offering Interests through UBS Financial Services Inc. ("UBS Financial"), the Fund's principal underwriter, and other brokers or dealers.See "Plan of Distribution."UBS Financial or its affiliates may pay from their own resources compensation to their financial advisers and brokers or dealers in connection with the sale and distribution of the Interests or servicing of investors. The Fund commenced the public offering of Interests in July 2001, and has engaged in a continuous offering of Interests since that time.Interests are offered at net asset value, plus any applicable sales load (described below), next determined after subscriptions are accepted.Subscriptions typically are accepted as of the last business day of the month, and net asset value is calculated as of the first business day of the subsequent month.The Fund has registered $792,312,148 in Interests for sale under the registration statement to which this prospectus relates. Generally, the stated minimum initial investment is Interests with an initial value of at least $50,000, which minimum may be reduced in UBS Financial's sole discretion, but not below $25,000 for employees of UBS AG and its affiliates and members of their immediate families.If you want to purchase less than $50,000 in Interests, you should speak with your financial adviser.In granting any waiver, consideration is given to various factors, including the investor's overall relationship with UBS Financial, the investor's holdings in other funds affiliated with UBS Financial, and such other matters as UBS Financial may consider relevant at the time.UBS Financial's financial advisers will get a reduced sales credit for selling Interests substantially below this stated minimum initial contribution.UBS Financial will sell Interests from time to time (each date on which Interests are delivered is called a "Closing Date").Prior to the receipt of the investor certification, investor funds will be held in escrow. Distribution Policy The Fund has no present intention of making periodic distributions of its net income or gains, if any, to investors.The amount and times of distributions, if any, will be determined in the sole discretion of the Board.Whether or not distributions are made, investors will be required each year to pay applicable federal and state income taxes on their allocable share of the Fund's taxable income, and will have to pay these taxes from sources other than Fund distributions.See "Risk Factors—Distributions to investors and payment of tax liability." Unlisted Closed-End Structure; Limited Liquidity and Transfer Restrictions The Fund has been organized as a closed-end management investment company.Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that investors in a closed-end fund do not have the right to redeem their Interests on a daily basis.To meet daily redemption requests, mutual funds are subject to more stringent regulatory limitations than closed-end funds. You will not be able to redeem your Interests on a daily basis because the Fund is a closed-end fund that is not listed on a national stock exchange.In addition, with very limited exceptions, the Fund's Interests are not transferable and liquidity will be provided only through limited repurchase offers described below.An investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of the Interests and should be viewed as a long-term investment.See "Risk Factors—Limited liquidity." Repurchase of Interests No investor has the right to require the Fund to redeem the investor's Interest in the Fund.The Fund from time to time may offer to repurchase Interests pursuant to written tenders by investors.These repurchases are made at suchtimes and on such terms as may be determined by the Board in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Interests from investors twice each year, in March and September.In addition, the Fund may repurchase all or part of an Interest if, among other reasons, the Board determines that it would be in the best interests of the Fund to do so.See "Redemptions, Repurchases of Interests and Transfers—No right of redemption or transfer" and "—Repurchases of Interests." The LLC Agreement provides that the Fund will be dissolved if the Interest of any investor that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender its entire Interest for repurchase by the Fund has not been repurchased within a period of two years of such request.(The LLC Agreement is attached hereto as Appendix A.) Taxation Most closed-end investment companies elect to be taxed as regulated investment companies under the Internal Revenue Code of 1986, as amended (the "Code").The Fund has not made this election and instead has sought to be treated as a partnership for Federal income tax purposes.Accordingly, the Fund should not be subject to Federal income tax, and each investor will be required to report on its own annual tax return its distributive share of the Fund's taxable income or loss. If it were determined that the Fund should be treated as an association or a publicly traded partnership taxable as a corporation, the taxable income of the Fund would be subject to corporate income tax and distributions of profits from the Fund would be treated as dividends.See "Risk Factors—Tax risk" below. ERISA Plans And Other Tax-Exempt Entities Investors subject to the Employee Retirement Income Security Act of 1974, as amended ("ERISA") such as 401(k) plans and other privately sponsored defined contribution and defined benefit retirement plans, retirement arrangements governed by Section 4975 of the Code such asindividual retirement accounts ("IRAs") and Keogh Plans, andentities otherwise subject to Title I of ERISA or Section 4975 of the Code by reason of plans’ investment in such entities, as well as other tax-exempt entities may purchase Interests in the Fund.The Fund's assets should not be considered to be "plan assets" for purposes of ERISA's fiduciary responsibility and prohibited transaction rules or similar provisions of the Code.Because the Fund may use leverage, a tax-exempt investor may incur income tax liability to the extent the Fund's transactions are treated as giving rise to unrelated business taxable income ("UBTI").An exempt organization, including an IRA, may be required to make tax payments, including estimated tax payments, and file an income tax return for any taxable year in which it has UBTI.To file the return, it may be necessary for the exempt organization to obtain an Employer Identification Number.Charitable remainder trusts may not purchase Interests. Risk Factors An investment in the Fund involves a high degree of risk.These include the risks of: · loss of capital · investing in securities of non-U.S. issuers, including those located in developing countries · investing in small and mid-cap companies · investing in companies in developing markets · investing in securities that are illiquid and volatile · investing in illiquid securities of an unlisted closed-end fund · investing in a fund that may sell securities short · investing in a fund that may use derivatives for hedging and non-hedging purposes · investing in a fund that may hedge against foreign currency risks · investing in a fund that may borrow (or leverage) for investment purposes · investing in a fund that is non-diversified · investing in a fund that has a high portfolio turnover rate · investing in a fund that does not make periodic distributions; investors will be required to pay applicable taxes on their respective share of the Fund's taxable income · investing in a fund that seeks to be treated for tax purposes as a partnership, but could be taxable as a corporation, thus subjecting its distributions to two levels of taxation · investing in a fund that has an Adviser who has conflicts of interests · investing in a fund that will bear an incentive allocation Accordingly, the Fund should be considered a speculative investment, and you should invest in the Fund only if you can sustain a complete loss of your investment.An investment in the Fund should be viewed only as part of an overall investment program.No assurance can be given that the Fund's investment program will be successful. See "Risk Factors." SUMMARY OF FUND EXPENSES The following table illustrates the expenses and fees that the Fund expects to incur and that investors can expect to bear. Investor Transaction Expenses Maximum sales load(1) (percentage of purchase amount) % Maximum redemption fee None Offering expenses borne by the Fund (as a percentage of offering amount) % Annual Expenses (as a percentage of net assets attributable to Interests) Management Fee %(2) Interest Payments on Borrowed Funds % Other expenses % Total annual expenses %(3) (((1) Generally, the stated minimum initial investment in the Fund is Interests with an initial value of at least $50,000, which minimum may be reduced for certain investors.Investments may be subject to a waivable sales load of up to 2%.See "Plan of Distribution." (((2) An Incentive Allocation of up to 20% of net profits may be charged in respect of each investor's capital account in the Fund.For purposes of calculating the Incentive Allocation, net profits will be determined by taking into account net realized gain or loss and the net change in unrealized appreciation or depreciation of securities positions.The Incentive Allocation will be made only with respect to net profits that exceed any net losses previously debited to the account of an investor which have not been offset by any net profits subsequently credited to the account of such investor, adjusted for repurchases.See "Management of the Fund—Incentive Allocation." The Incentive Allocationfor the year ended December 31, 2009 was $3,094. (((3) Total annual expenses shown in the table are as of the Fund's fiscal year ended December 31, 2009 and will increase or decrease over time based on the Fund's asset level and other factors. The purpose of the table above is to assist you in understanding the various costs and expenses you would bear directly or indirectly as an investor in the Fund.The "Other expenses" shown above are estimated based on average net assets of the Fund for the fiscal year ended December 31, 2009 of approximately $161million.For a more complete description of the various costs and expenses of the Fund, see "Management of the Fund." Example 1 Year 3 Years 5 Years 10 Years You would pay the following expenses, including the Incentive Allocation (see footnote 3 above), on a $1,000 investment, assuming a 5% annual return: ** Without the sales load, the expenses would be: 1 Year3 Years5 Years10 Years $41.17$124.62$209.58 $428.77 The example does not present actual expenses and should not be considered a representation of future expenses.Actual expenses may be greater or less than those shown.Moreover, the Fund's actual rate of return may be greater or less than the hypothetical 5% return shown in the example.If the actual rate of return exceeds 5%, the dollar amounts could be significantly higher as a result of the Incentive Allocation. For a hypothetical $50,000 interest in the Fund at the Fund's inception through December 31, 2009, net gain would be $15,625. The Fund's total return for the period from July 2, 2001 (commencement of operations) to December 31, 2009 was31.25%, and does not reflect the deduction of a sales load.If the deduction of a sales load had been reflected, the total return for the period would have been lower.For the same period, the performance of the Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index was24.28%.The MSCI EAFE Index is an unmanaged, market capitalization weighted index that measures the performance of stocks from 20 countries in Europe, Australia, Asia and the Far East.The performance data for the MSCI EAFE Index assumes the reinvestment of all dividends, but does not deduct any fees or expenses. Financial Highlights The financial highlights table below is intended to help an investor understand the Fund's financial performance for the fiscal years ended December 31, 2009, December 31, 2008, December 31, 2007, December 31, 2006, December 31, 2005, December 31, 2004, December 31, 2003, December 31, 2002 and for the period from July 2, 2001 (commencement of operations) to December 31, 2001.The information reflects financial results for the Fund since inception, and has been derived from the financial statements audited byErnst & Young LLP, whose report, covering the last five fiscal years, along with the Fund's financial statements, is included in the SAI.The SAI is available upon request. Year Ended December 31, YearEnded December 31, 2008 Year Ended December 31, Year Ended December 31, Year Ended December 31, 2005 Year Ended December 31, 2004 Year Ended December 31, 2003 Year Ended December 31, 2002 For the Period July 2, 2001 (commencement of operations) through December 31, Total Return(1) % )% )% )% Ratio of net investment income/(loss) to averagemembers' capital(2) % % )% % % )% )% )% )%(3) Ratio of total expenses to averagemembers' capital(2) % %(3) Portfolio turnover rate % Members' capital at end of period $ 142,716,543 $ (1)Total return assumes a purchase of an Interest in the Fund at the beginning of the period and a sale of the Fund Interest on the last day of the period noted and does not reflect the deduction of sales loads incurred when subscribing to the Fund.Total returns for a period of less than a full year are not annualized.An individual investor's ratios and return may vary from the above based on Incentive Allocation, if applicable, and the timing of capital transactions. (2)The average members' capital, used in the above ratios is calculated using pre-tendermembers' capital. (3)Annualized. PRIVACY NOTICE This notice describes the Fund's privacy policy.The Fund is committed to protecting the personal information that it collects about individuals who are prospective, former or current investors.The Fund collects personal information for business purposes to process requests and transactions and to provide customer service."Personal Information" is obtained from the following sources: •Investor applications and other forms, which may include your name(s), address, social security number or tax identification number; •Written and electronic correspondence, including telephone contacts; and •Transaction history, including information about Fund transactions and balances in your accounts with UBS Financial or our affiliates or other Fund holdings and any affiliation with UBS and its subsidiaries. The Fund limits access to Personal Information to those employees who need to know that information in order to process transactions and service accounts.Employees are required to maintain and protect the confidentiality of Personal Information.The Fund maintains physical, electronic and procedural safeguards to protect Personal Information. The Fund may share Personal Information described above with its affiliates for business purposes, such as to facilitate the servicing of accounts.The Fund may share the Personal Information described above for business purposes with a non-affiliated third party only if the entity is under contract to perform transaction processing, servicing or maintaining investor accounts on behalf of the Fund.The Fund also may disclose Personal Information to regulatory authorities or otherwise as permitted by law.The Fund endeavors to keep its customer files complete and accurate.The Fund should be notified if any information needs to be corrected or updated. RISK FACTORS Stock prices fluctuate Apart from the specific risks identified below, the Fund's investments may be negatively affected by the broad investment environment in the securities markets.That investment environment is influenced by, among other things, interest rates, inflation, politics, fiscal policy, current events, competition, productivity and technological and regulatory change.Stock prices may experience greater volatility during periods of challenging market conditions such as the one that the market is experiencing currently.In addition, there can be severe limitations on an investor's ability to sell certain debt securities, including those that are of higher credit quality, during a period of reduced credit market liquidity such as the one that the market is currently experiencing.Therefore, as with any fund that invests in stocks, the Fund's net asset value ("NAV") will fluctuate.You may experience a significant decline in the value of your investment and could lose money.The Fund should be considered a speculative investment, and you should invest in the Fund only if you can sustain a complete loss of your investment. Investments in foreign securities The Fund plans to invest principally in the securities of foreign issuers located in at least three and generally more countries in an effort to diversify exposure among countries.Foreign issuers are those (a) organized under the laws of, (b) whose securities have their principal trading markets in, (c) deriving at least 50% of their revenues or profits from goods sold, investments made, or services performed in, or (d) having at least 50% of their assets located in countries other than the United States.For the fiscal year ended December 31, 2009, approximately96.20% of the Fund's total net assets were invested in foreign issuers located in18 different countries, with approximately38.74% of the Fund's total net assets invested in securities of issuers located in Denmark, Hong Kong, Japan, the Netherlands and the United Kingdom.Investments in foreign securities face specific risks, which include: · unfavorable changes in currency rates and exchange control regulations · restrictions on, and costs associated with, the exchange of currencies and the repatriation of capital · reduced availability of information regarding foreign companies · different accounting, auditing and financial standards and possibly less stringent reporting standards and requirements · reduced liquidity and greater volatility · difficulty in obtaining or enforcing a judgment · increased market risk due to regional economic and political instability · increased brokerage commissions and custody fees · securities markets which are less developed than in the United States and subject to a lesser degree of supervision and regulation · foreign withholding taxes · delays in settling securities transactions · threat of nationalization and expropriation · increased potential for corrupt business practices in certain foreign countries Investments in mid-cap and small-cap companies Although the Fund may invest in companies of any capitalization, the Fund may invest a substantial amount of its assets in equity securities of mid-cap and small-cap companies, generally with market capitalizations of up to $6 billion.These investments may present greater opportunity for growth, but there are specific risks associated with investments in these companies, which include: · poor corporate performance, limited product lines, undeveloped markets and/or limited financial resources · less predictable returns, less publicly available information and little or no research by the investment community · reduced or zero liquidity and absence of exchange listings or dealers willing to make a market · increased share price volatility because, in periods of investor uncertainty, investor sentiment may favor large, well-known companies over smaller, lesser-known companies · reliance, in many cases, on one or two key individuals for management Developing markets risk Because the Fund may purchase securities of companies worldwide, it may purchase securities of issuers located in developing countries.Developing countries have economic structures that are generally less diverse and mature, and political systems that are less stable, than those of developed countries.The markets of developing countries may be more volatile than the markets of more mature economies.Many developing countries providing investment opportunities for the Fund have experienced substantial, and in some periods extremely high, rates of inflation for many years.Inflation and rapid fluctuations in inflation rates have had and may continue to have adverse effects on the economies and securities markets of certain of these countries.The markets of developing countries may face the following additional risks, among others: · high concentration of market capitalization and trading volume in a small number of issuers representing a limited number of industries · high concentration of investors and financial intermediaries · political and social uncertainties · overdependence on exports, particularly with respect to primary commodities, which makes such economies vulnerable to volatile fluctuations in commodity prices · overburdened infrastructure and obsolete or unseasoned financial systems Limited liquidity The Fund is a closed-end investment company designed primarily for long-term investors.Interests in the Fund will not be traded on any securities exchange or other market.With very limited exceptions, Interests are not transferable and liquidity will be provided only through limited repurchase offers.These repurchases will be made at such times and on such terms as may be determined by the Board in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Interests from investors twice each year, in March and September.The LLC Agreement provides that the Fund will be dissolved if the Interest of any investor that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender its entire Interest for repurchase by the Fund has not been repurchased within a period of two years of such request. The Fund's repurchase policy will have the effect of decreasing the size of the Fund over time from what it otherwise would have been, if sufficient additional interests are not sold.Therefore, it may force the Fund to sell assets it otherwise would not sell.It also may reduce the investment opportunities available to the Fund and cause its expense ratio to increase.The Fund likely will sell its more liquid assets first to satisfy repurchase requests, thus increasing its concentration in less liquid securities. Leverage; borrowing The Fund is authorized to borrow money for investment purposes and to meet repurchase requests.To the extent that the Fund uses leverage, the value of its net assets will tend to increase or decrease at a greater rate than if no leverage were employed.If the Fund's investments decline in value, the loss will be magnified if the Fund has borrowed money to make its investments. If the Fund does not generate sufficient cash flow from operations, it may not be able to repay borrowings, or it may be forced to sell investments at disadvantageous times to repay borrowings.The Fund's performance may be adversely affected if it is not able to repay borrowings (because of the continuing interest expense) or if it is forced to sell investments at disadvantageous times in order to repay borrowings.The Fund likely will sell its more liquid assets first to repay borrowings, thus increasing its concentration in less liquid securities. The Investment Company Act provides that the Fund may not borrow for any purpose if, immediately after doing so, it will have an "asset coverage" of less than 300%.This could prevent the Fund from completing its repurchase offers.For this purpose, an "asset coverage" of 300% means that the Fund's total assets equal 300% of the total outstanding principal balance of indebtedness.The Fund also may be forced to sell investments on unfavorable terms if market fluctuations or other factors reduce its asset level below what is required by the Investment Company Act or the Fund's loan agreements. The rights of any lenders to the Fund to receive payments of interest on and repayments of principal of borrowings will be senior to the rights of those of the holders of the Fund's Interests, and the terms of the Fund's borrowings may contain provisions that limit certain activities of the Fund.Payments of interest and fees incurred in connection with borrowings will increase the Fund's expense ratio and will reduce any income the Fund otherwise would have available.The Fund's obligation to make interest or principal payments on borrowings may prevent the Fund from taking advantage of attractive investment opportunities.These restrictions may impose asset coverage or portfolio composition requirements that are more stringent than those currently imposed on the Fund by the Investment Company Act. To obtain "leveraged" market exposure in certain investments and in an effort to increase the overall return to the Fund of various investments, the Fund may purchase options and other instruments that do not constitute "indebtedness" for purposes of the "asset coverage" requirement.These instruments nevertheless may involve significant economic leverage and therefore involve the risks of loss described herein.In some cases, the leverage may be significant with an associated significant risk of loss. Reliance on key personnel of the Adviser The Fund's ability to identify and invest in attractive opportunities is dependent upon ReachCapital's portfolio managers.If one or more of them were to leave ReachCapital, the Adviser may not be able to hire qualified replacements, or may require an extended time to do so.This could prevent the Fund from achieving its investment objective. Incentive Allocation The right to the Incentive Allocation may give the Adviser reason to select investments for the Fund that are riskier or more speculative than it would select if it were paid only the Fee.In addition, since the Incentive Allocation is generally calculated based on unrealized as well as realized gain on securities positions, the amount of the Incentive Allocation ordinarily will be greater than if it were based solely on realized gains.For an explanation of the Incentive Allocation calculation, see the section in this prospectus entitled "Management of the Fund—Incentive Allocation." Non-diversified status The Fund is classified as a "non-diversified" management investment company under the Investment Company Act.This means that the Fund may invest a greater portion of its assets in a limited number of issuers than would be the case if the Fund were classified as a "diversified" management investment company.Accordingly, the Fund may be subject to greater risk with respect to its portfolio securities than a "diversified" fund because changes in the financial condition or market assessment of a single issuer may cause greater fluctuation in the value of itsInterests. High portfolio turnover rate Although the Fund seeks long-term capital appreciation, the Fund may sell securities and other investments when deemed appropriate by the Adviser, without regard to how long they have been held.As a result, the Fund's portfolio turnover rate may be high.A high rate of portfolio turnover means that the Fund will incur higher brokerage commissions, which will reduce the Fund's investment returns, and may result in short-term gains that will be taxable to investors. Restricted and illiquid securities The Fund is permitted to invest without limitation in securities that may be restricted or illiquid, which may include so-called "PIPE" (private investments in public equity) securities.Restricted securities are securities that may not be resold to the public without an effective registration statement under the Securities Act of 1933, as amended (the "1933 Act") or, if they are unregistered, may be sold only in a privately negotiated transaction or pursuant to an exemption from registration.Restricted and other illiquid investments involve the risk that the securities cannot be sold at the time desired by the Fund or at prices approximating the value the Fund has determined.Difficulty in selling illiquid investments could impair the Fund's ability to meet repurchase requests or to pay its fees and expenses (including the Fee). Use of derivatives The Fund is authorized to use derivative instruments to attempt to hedge portfolio risk, for cash management purposes and for non-hedging purposes in pursuit of its investment objective of long-term capital appreciation.Investing in derivative investments involves numerous risks.For example: · the underlying investment or security might not perform in the manner that the Adviser expects it to perform, which could make an effort to hedge unsuccessful · the company issuing the instrument may be unable to pay the amount due on the maturity of the instrument · certain derivative investments held by the Fund may trade only in the over-the-counter markets or not at all, and can be illiquid · derivatives may change rapidly in value because of their inherent leverage The stability and liquidity of derivatives depend in large part on the creditworthiness of the parties to the transactions.It is expected that the Adviser will monitor on an ongoing basis the creditworthiness of firms with which it will enter into derivatives transactions.If there is a default by the counterparty to such transaction, the Adviser will under most normal circumstances have contractual remedies pursuant to the agreements related to the transaction.However, exercising such contractual rights may involve delays or costs which could result in the net asset value of the Fund being less than if the Adviser had not entered into the transaction.Furthermore, there is a risk that a counterparty could become insolvent.If one or more of the Adviser's counterparties were to become insolvent or the subject of liquidation proceedings in the United States, there exists the risk that the recovery of the Fund's securities and other assets from such prime broker or broker-dealer will be delayed or be of a value less than the value of the securities or assets originally entrusted to such prime broker or broker-dealer. In addition, the Adviser may use counterparties located in various jurisdictions outside the United States.Such local counterparties are subject to various laws and regulations in various jurisdictions that are designed to protect their customers in the event of their insolvency.However, the practical effect of these laws and their application to the Fund's assets are subject to substantial limitations and uncertainties. All of this can mean that the Fund's NAV may change more often and to a greater degree than it otherwise would.The Fund has no obligation to enter into any hedging transactions. Short selling Short selling is a speculative investment technique that involves expenses to the Fund and the following additional risks: · while the potential gain on a short sale is limited, the loss is theoretically unlimited · it can increase the effect of adverse price movements on the Fund's portfolio · the Fund may not be able to close out a short portion at any particular time or at the desired price · the Fund may be subject to a "short squeeze" when other short sellers desire to replace a borrowed security at the same time as the Fund, thus increasing the price the Fund may have to pay for the security and causing the Fund to incur losses on the position · if the market for smaller capitalization or foreign companies becomes illiquid, the Fund may be unable to obtain securities to cover short positions · certain foreign markets may limit the Fund's ability to short stocks Short sale transactions have been subject to increased regulatory scrutiny in response to recent market events, including the imposition of restrictions on short selling certain securities and reporting requirements.The Fund's ability to execute a short selling strategy may be materially adversely impacted by temporary or new permanent rules, interpretations, prohibitions and restrictions adopted in response to these adverse market events.Restrictions and/or prohibitions on short selling activity may be imposed by regulatory authorities, including the SEC, its foreign counterparts, other government authorities or self-regulatory organizations, with little or no advance notice and may impact prior trading activities of the Fund. Regulatory authorities may from time to time impose restrictions that adversely affect an ability to borrow certain securities in connection with short sale transactions.In addition, traditional lenders of securities might be less likely to lend securities under certain market conditions.As a result, the Fund may not be able to effectively pursue a short selling strategy due to a limited supply of securities available for borrowing.The Fund may also incur additional costs in connection with short sale transactions, including in the event that it is required to enter into borrowing arrangements in advance of any short sales.Moreover the ability to continue to borrow a security is not guaranteed and the Fund is subject to strict delivery requirements.The inability of the Fund to deliver securities within the required time frame may subject the Fund to mandatory close out by the executing broker-dealer.A mandatory close out may subject the Fund to unintended costs and losses.Certain actions or inaction by third parties, such as executing broker-dealers or clearing broker-dealers, may materially impact the Fund's ability to effect short sale transactions.Such actions or inaction may include a failure to deliver securities in a timely manner in connection with a short sale effected by a third-party unrelated to the Fund. Conflicts of interest UBSFA and ReachCapital, or their affiliates, provide investment advisory and other services to various entities.UBSFA and ReachCapital and certain of the investment professionals who are principals of or employed by UBSFA or ReachCapital or their affiliates also carry on substantial investment activities for their own accounts, for the accounts of family members and for other accounts (collectively, with the other accounts advised by UBSFA, ReachCapital and their affiliates, "Other Accounts").The Fund has no interest in these activities.As a result of the foregoing, UBSFA and ReachCapital and the investment professionals who, on behalf of the Adviser, will manage the Fund's investment portfolio will be engaged in substantial activities other than on behalf of the Adviser, may have differing economic interests in respect of such activities, and may have conflicts of interest in allocating their time and activity between the Fund and Other Accounts.Such persons will devote only so much of their time as in their judgment is necessary and appropriate. There also may be circumstances under which UBSFA or ReachCapital will cause one or more of their Other Accounts to commit a larger percentage of their respective assets to an investment opportunity than to which the Adviser will commit the Fund's assets.There also may be circumstances under which UBSFA or ReachCapital will consider participation by their Other Accounts in investment opportunities in which the Adviser does not intend to invest on behalf of the Fund, or vice versa. UBSFA or its affiliates may have an interest in other accounts managed by ReachCapital ("ReachCapital Accounts") on terms different than an interest in the Fund.In addition, ReachCapital may receive research products and services in connection with the brokerage services that UBSFA and its affiliates may provide from time to time to one or more ReachCapital Accounts or to the Fund.The ReachCapital Accounts may charge fees and may be subject to incentive allocations that are lower than the fees and allocations to which the Fund is subject. Tax risk The Fund expects to be treated as a partnership for Federal income tax purposes.If it were determined that the Fund should be treated as an association or a publicly traded partnership taxable as a corporation, the taxable income of the Fund would be subject to corporate income tax and distributions of profits from the Fund would be treated as dividends. Because the Fund may borrow money, a tax-exempt investor may incur income tax liability to the extent the Fund's transactions are treated as giving rise to UBTI and, in such cases, may be required to make payments including estimated payments, and file an income tax return. Distributions to investors and payment of tax liability The Fund has no present intention of making periodic distributions of its net income or gains, if any, to investors.Whether or not distributions are made, investors will be required each year to pay applicable Federal and state income taxes on their respective shares of the Fund's taxable income, and will have to pay these taxes from sources other than Fund distributions.The amount and times of distributions, if any, will be determined in the sole discretion of the Board. USE OF PROCEEDS The Fund will invest the net proceeds of the offering in accordance with the Fund's investment objective and policies and principal strategies as soon as practicable, which the Fund expects to be within three months of each closing of the purchase of Interests.The Fund paid offering expenses of approximately $195,150 from the proceeds of this offering. INVESTMENT OBJECTIVE AND PRINCIPAL STRATEGIES Capital appreciation The Fund's investment objective is to seek capital appreciation over the long term.No assurance can be given that the Fund will achieve its investment objective. The Fund's investment objective is a fundamental policy The Fund's investment objective is a fundamental policy and may not be changed without the approval of investors.Please see the SAI for additional fundamental policies of the Fund.The Fund's principal investment policies and strategies are listed below.The Fund may change any of these non-fundamental investment policies and strategies if the Fund's Board believes doing so would be consistent with the Fund's investment objective of capital appreciation over the long term. Investing in mid-sized capitalization foreign issuers The Fund seeks to achieve its investment objective by investing, both long and short, primarily in equity securities of foreign issuers, with emphasis on mid-sized capitalization issuers in the developed markets outside the United States. The Adviser uses a valuation-driven approach with a focus on return on invested capital.It uses many different valuation tools (such as relative multiples), but generally will calculate the net present value of an issuer's future cash flows to help determine fair value.Since valuation is the principal factor, the portfolio should not be expected to have a style bias and may include (a) companies the Adviser believes havereasonable valuations and substantial growth potential and (b) value stocks in which a foreseeable catalyst is expected to realize that value.The Fund expects to short stocks of companies the Adviser believes have fundamental weaknesses, although no assurance can be given that the Fund will engage in short sales.The Fund may engage in short-term opportunistic trading to seek to generate incremental returns. The Fund may use various other investment techniques to attempt to hedge a portion of its investment portfolio against certain risks or to pursue its investment objective.In this regard, the Fund may use leverage and purchase and sell options on securities and stock indexes and other derivatives, subject to certain limitations described elsewhere in this Prospectus and in the SAI.The use of some of these investment techniques and instruments will be an integral part of the Fund's investment program, and involves certain risks which are described below.There can be no assurance that these techniques will be successful. Although the Fund may invest in companies of any capitalization, it may invest a substantial amount of its assets in equity securities of mid-cap and small-cap companies. Borrowing; use of leverage The Fund is authorized to borrow money for investment purposes and to meet repurchase requests.The use of borrowings involves a high degree of risk.See "Risk Factors—Leverage; borrowing." Derivatives The Fund is authorized, but is not required, to use financial instruments, known as derivatives, to attempt to hedge portfolio risk, for cash management and for non-hedging purposes.A derivative is generally defined as an instrument whose value is derived from, or based upon, some underlying index, reference rate (such as interest rates or currency exchange rates), security, commodity or other asset. The Fund may buy or sell put or call options on securities or indexes of securities.The Fund's options strategies may include the purchase of puts and the simultaneous writing of calls having different strike prices to place a "collar" on a portion of the Fund's asset value.The Fund may buy or sell these options if they are traded on options exchanges or in over-the-counter markets.A put option gives the purchaser of the option the right to sell, and obligates the writer of the put option to buy, the underlying security at a stated exercise price at any time prior to the expiration of the option.Similarly, a call option gives the purchaser of the option the right to buy, and obligates the writer of the call option to sell, the underlying security at a stated exercise price at any time prior to the expiration of the option. The Fund may attempt to hedge against foreign currency risks, and it may enter into forward currency exchange contracts for hedging purposes and non-hedging purposes to pursue its investment objective.There can be no assurances that the Fund will engage in such strategies or that these strategies will be successful.The Adviser will consider changes in foreign currency exchange rates in making investment decisions about non-U.S. securities and, from time to time, may enter into forward currency exchange contracts (agreements to purchase or to sell U.S. dollars or non-U.S. currencies at a future date) or currency exchange swaps (agreements to exchange the right to make or receive payments in specified currencies).These transactions may help reduce the Fund's losses on securities denominated in a currency other than U.S. dollars, but it also may reduce the potential gain on the securities depending on changes in the currency's value relative to the U.S. dollar.See "Additional Investment Policies—Certain Portfolio Securities and Other Operating Policies—Foreign Securities" in the SAI. Exchange-Traded Funds The Fund's adviser may seek exposure to various markets, for investment or for hedging purposes, by purchasing and selling (including short sales) shares of exchange-traded funds ("ETFs").In general, an ETF is an investment company that is registered under the Investment Company Act of 1940, as amended (the "Investment Company Act"), that holds a portfolio of securities (equity or debt) designed to track the performance of a particular index.Some ETFs, however, invest in commodities and are not registered under the Investment Company Act.ETFs sell and redeem their shares at net asset value in large blocks (typically 50,000 of its shares) called "creation units."Shares representing fractional interests in these creation units are listed for trading on national securities exchanges and can be purchased and sold in the secondary market in lots of any size at any time during the trading day. Investments in ETFs involve certain inherent risks generally associated with investments in a broadly based portfolio of securities or other instruments, including risks that the general level of securities or commodities prices may decline, thereby adversely affecting the value of each unit of the ETF.In addition, an ETF may not fully replicate the performance of its benchmark index because of the temporary unavailability of certain index instruments in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or number of stocks held. Because ETFs bear various fees and expenses, the Fund's investment in these instruments will involve certain indirect costs, as well as transaction costs, such as brokerage commissions.The Fund will limit its investment in ETFs in the aggregate to not more than 5% of the Fund's net asset value at the time of investment. Short selling The Fund may sell securities short.To effect a short sale, the Fund will borrow the security from a brokerage firm, or other permissible financial intermediary, and make delivery to the buyer.The Fund then is obligated to replace the borrowed security by purchasing it at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund, which would result in a loss or gain, respectively.See "Risk Factors—Short selling." Potential for large positions As a non-diversified investment company, the Fund faces few regulatory restrictions on the proportion of its total assets it may invest in the securities of any one company, or on the proportion of its total assets it allocates to control interests in companies.However, the Fund generally does not intend to invest more than 10% of its total assets in the securities of any one company.Market fluctuations could cause this limit to be exceeded. Defensive measures The Fund, from time to time, may take temporary defensive positions in cash, high quality fixed-income securities, money market instruments, and money market mutual funds (the investment in which could result in additional fees being paid by the Fund), that are inconsistent with its principal strategies in an attempt to moderate extreme volatility caused by adverse market, economic, or other conditions.This could prevent the Fund from achieving its investment objective. Other The Fund may enter into repurchase agreements with commercial banks and broker-dealers as a short-term cash management tool.The Fund also may lend portfolio securities.If entered into, the income earned from these practices can be used to offset the Fund's expenses.The Fund does not intend to use these practices in a manner that would adversely affect its ability to achieve its investment objective.Repurchase agreements and stock lending involve certain risks that are described in the SAI.The Fund may purchase securities of companies worldwide; accordingly, it may purchase securities of issuers located in developing countries. MANAGEMENT OF THE FUND General The Fund's Board provides broad oversight over the affairs of the Fund. The Adviser serves as the Fund's investment adviser, subject to the ultimate supervision of and subject to any policies established by the Fund's Directors, pursuant to the terms of the Investment Advisory Agreement.Pursuant to the Investment Advisory Agreement, the Adviser is responsible, subject to the supervision of the Directors, for formulating a continuing investment program for the Fund.The Investment Advisory Agreement provides that, as the Fund's investment adviser, the Adviser shall be entitled to be the Special Advisory Member of the Fund.In such capacity, the Adviser is entitled to receive the Incentive Allocation.A discussion of the basis for the Board's approving the Investment Advisory Agreement is available in the Fund's semi-annual report to investors for the six-month period ended December 31, 2009. The offices of the Adviser are located at 1285 Avenue of the Americas, New York, New York 10019.The Adviser is a joint venture between UBSFA and ReachCapital.Within the joint venture, the Adviser employs the Fund's Portfolio Managers to provide day-to-day management of the Fund's investment portfolio, and employs UBSFA's personnel to oversee their activities. ReachCapital is a registered investment adviser under the Advisers Act controlled by Nigel Hart and Pieter Taselaar.It is the successor, pursuant to a reorganization, to the non-managing member interest in the Adviser previously held by ReachCapital Management, L.L.C., which was also controlled by Mr. Hart and Mr. Taselaar.ReachCapital and its predecessors have been in operation since February 2001. UBSFA is an indirect, wholly-owned subsidiary of UBS Americas, which, in turn, is an indirect wholly-owned subsidiary of UBS AG, a Swiss bank.UBSFA is registered as an investment adviser under the Advisers Act.UBS Financial, a wholly-owned subsidiary of UBS Americas, is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended, and is a member of the New York Stock Exchange and other principal securities exchanges.UBSFA and its affiliates provide investment advisory services to registered investment companies, private investment funds and individual accounts. The Fund has claimed an exclusion from the definition of the term "commodity pool operator" under the Commodity Exchange Act (the "CEA") and, therefore, is not subject to registration or regulation as a pool operator under the CEA.The Fund will not be subject to any limits imposed by the Commodity Futures Trading Commission on investments made by the Adviser in futures contracts and options on such contracts. Portfolio management Nigel Hart and Pieter Taselaar, who together control ReachCapital, are the Fund's Portfolio Managers and have served in those positions since the Fund's commencement of operations on July 2, 2001.As Portfolio Managers, Mr. Hart is primarily responsible for the investment strategy and the day-to-day management of the Fund's portfolio with Mr. Taselaar providing additional portfolio management input. Mr. Hart has served as a portfolio manager at ReachCapital since September 2000.Before joining ReachCapital, he served as Senior Vice President and Portfolio Manager in the international investment division of Putnam Investments, where he was co-manager of the Putnam International Voyager Fund, which, together with institutional accounts utilizing a substantially similar strategy, had approximately $3.5 billion in assets as of September 2000.Mr. Hart was also a co-manager of the Putnam European Growth Fund.Prior to joining Putnam, he was a fund manager for Hill Samuel Investment Advisers.Mr. Hart graduated with honors in Economics from the University of East Anglia in the United Kingdom. Mr. Taselaar has served as a portfolio manager at ReachCapital since September 2000.Before joining ReachCapital, he was a Senior Managing Director at ABN AMRO, New York specializing in European equities.From 1990 until 1994, Mr. Taselaar was a Corporate Finance Analyst at ABN AMRO.Prior to that time, he was in institutional sales at Drexel, Burnham Lambert, focusing on non-U.S. Equities.Mr. Taselaar holds a law degree from Leiden University, The Netherlands and an MBA from Columbia University Graduate School of Business. Effective February 29, 2008, ReachCapital Management, L.L.C. transferred its membership interest in the Adviser to ReachCapital, an entity owned by Mr. Hart and Mr. Taselaar.The transfer of ReachCapital Management, L.L.C.'s interest to ReachCapital did not and will not result in any changes to the portfolio management being provided to the Fund. The SAI provides additional information about the Portfolio Managers' compensation, other accounts managed by the Portfolio Managers and the Portfolio Managers' ownership of investments in the Fund. Administrator and Administrator Fee The Administrator provides administrative services to the Fund, including: providing office space, handling of investor inquiries regarding the Fund, providing investors with information concerning their investment in the Fund, coordinating and organizing meetings of the Fund's Board and providing other support services. The Fund pays a monthly fee to the Administrator for administrative services at an annual rate of 1.25% of the Fund's net assets for the month, excluding assets attributable to the Administrator's capital account, the Adviser's capital account and the Special Advisory Account.The overall amount payable by the Fund and its investors, consisting of the Fee and the Incentive Allocation, is higher than those paid by most other registered investment companies.The Administrator pays a portion of the Fee to ReachCapital. Incentive Allocation In addition to the Fee, the Adviser, in its capacity as the Special Advisory Member, is entitled to receive the Incentive Allocation.Generally, on December 31st each year, an amount equal to 20% of the net profits, if any, that would otherwise be credited to an investor's capital account for the period instead will be credited to the account of the Adviser.For purposes of calculating the Incentive Allocation, net profits will be determined by taking into account net realized gain or loss and the net change in unrealized appreciation or depreciation of securities positions.The Incentive Allocation to which a tendering investor is subject will be adjusted appropriately in the case of partial tenders.The Incentive Allocation will be made only with respect to net profits that exceed any net losses previously debited to the account of an investor which have not been offset by any net profits subsequently credited to the account of such investor.This is sometimes known as a "high water mark" calculation.The Incentive Allocation will be credited to the Adviser's Special Advisory Account.The Adviser will be under no obligation to return any Incentive Allocation previously allocated by the Fund.The calculation of the Incentive Allocation is complex.The Fund encourages you to consult with your tax or legal adviser regarding this calculation. The Adviser may tender for repurchase in connection with any repurchase offer made by the Fund any Interests in its capital account that it holds in its capacity as an investor in the Fund.The Adviser also is entitled to withdraw any amounts in its Special Advisory Account at any time through the last business day of the month following the date on which an Incentive Allocation was made. Very few investment advisers to registered investment companies receive an Incentive Allocation similar to that to which the Adviser is entitled. Other expenses of the Fund The Fund bears all expenses incurred in the business of the Fund other than those specifically required to be borne by the Adviser and other services providers pursuant to their agreements with the Fund.Expenses to be borne by the Fund include: · all costs and expenses related to portfolio transactions and positions for the Fund's account, including, but not limited to, brokerage commissions, research fees, interest and commitment fees on loans and debit balances, borrowing charges on securities sold short, dividends on securities sold short but not yet purchased, custodial fees, margin fees, transfer taxes and premiums and taxes withheld on foreign dividends; · all costs and expenses associated with the organization, operation and registration of the Fund, offering costs and the costs of compliance with any applicable Federal or state laws; · the costs and expenses of holding any meetings of the Board or investors that are regularly scheduled, permitted or required to be held under the terms of the LLC Agreement, the Investment Company Act or other applicable law; · fees and disbursements of any attorneys, accountants, auditors and other consultants and professionals engaged on behalf of the Fund; · the costs of a fidelity bond and any liability or other insurance obtained on behalf of the Fund, the Adviser, the Administrator or the Directors; · all costs and expenses of preparing, setting in type, printing and distributing reports and other communications to investors; · all expenses of computing the Fund's NAV, including any equipment or services obtained for the purpose of valuing the Fund's investment portfolio, including appraisal and valuation services provided by third parties; · all charges for equipment or services used for communications between the Fund and any custodian, or other agent engaged by the Fund; · the fees of custodians and other persons providing administrative services to the Fund; and · such other types of expenses as may be approved from time to time by the Board. The Fund will reimburse the Adviser and the Administrator for any of the above expenses that they pay on behalf of the Fund. Additional administrative and custodial services PNC Global Investment Servicing Inc. ("PNC") performs certain administration, accounting and investor services for the Fund and other investment funds sponsored or advised by UBS Americas or its affiliates.In consideration for these services, the Fund and such other funds pays PNC an annual fee based on:(i) the average net assets of the Fund, subject to a minimum monthly fee, and (ii) the aggregate net assets of such other funds, subject to a minimum monthly fee, not to exceed on an annual basis 0.15%, and will reimburse PNC for out-of-pocket expenses. PNC Trust Company, an affiliate of PNC, acts as custodian for the Fund's assets. INVESTOR QUALIFICATIONS Interests in the Fund are offered only to investors who are "qualified clients" as such term is defined in Rule 205-3 under the Advisers Act, as that rule may be amended from time to time.Currently, qualified clients include natural persons and companies (other than investment companies) that have a net worth (together, in the case of a natural person, with assets held jointly with a spouse) of more than $1,500,000, or who meet the standard for a "qualified purchaser" in the Investment Company Act and the rules thereunder.Qualified clients also include certain knowledgeable employees who participate in UBSFA's investment activities.All of these persons are referred to in this prospectus as "Qualified Investors."You must complete and sign an investor certification before you may invest.If your investor certification is not received and accepted by UBS Financial by the applicable Closing Date, your order will not be accepted.The form of investor certification is included as Appendix B to this prospectus.The Fund will not be obligated to sell to brokers or dealers any Interests that have not been placed with Qualified Investors. REDEMPTIONS, REPURCHASES OF INTERESTS AND TRANSFERS No right of redemption or transfer No investor or other person holding an Interest or a portion of an Interest will have the right to require the Fund to redeem the Interest or portion thereof.No public market exists for Interests, and none is expected to develop.With very limited exceptions, Interests are not transferable and liquidity will be provided only through limited repurchase offers, which will be made in the Board's sole discretion.Consequently, investors will not be able to liquidate their investment other than as a result of repurchases of Interests by the Fund, as described below. Tendering or transferring investors may be subject to an Incentive Allocation, to the extent one would be owing, in respect of the amounts repurchased by the Fund or transferred, as the case may be. Repurchases of Interests The Fund from time to time may offer to repurchase Interests pursuant to written tenders by investors (other than the Adviser in its capacity as the Special Advisory Member).These repurchases will be made at such times and on such terms as may be determined by the Board, in its complete and exclusive discretion in accordance with the provisions of applicable law.In determining whether the Fund should repurchase Interests or portions thereof from investors pursuant to written tenders, the Fund's Board will consider the recommendation of the Adviser.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Interests from its investors twice each year, in the first and third fiscal quarters, during tender periods of not less than 20 business days.The Directors also will consider the following factors, among others, in making such determination: · whether any investors have requested to tender Interests or portions thereof to the Fund; · the liquidity of the Fund's assets; · the investment plans and working capital requirements of the Fund; · the relative economies of scale with respect to the size of the Fund; · the history of the Fund in repurchasing Interests or portions thereof; · the condition of the securities markets; and · the anticipated tax consequences of any proposed repurchases of Interests or portions thereof. The Board will determine that the Fund repurchase Interests or portions thereof from investors pursuant to written tenders only on terms they determine to be fair to the Fund and to all investors or persons holding Interests acquired from investors, as applicable.When the Board determines that the Fund will repurchase Interests in the Fund or portions thereof, notice will be provided to each investor describing the terms thereof, and containing information investors should consider in deciding whether and how to participate in such repurchase opportunity.Investors who are deciding whether to tender their Interests or portions thereof during the period that a repurchase offer is open may ascertain an estimated NAV of their Interests in the Fund from their respective financial advisers. The LLC Agreement provides that the Fund will be dissolved if the Interest of any investor that has submitted a written request to tender its entire Interest for repurchase by the Fund has not been repurchased within a period of two years of such request.See "Summary of LLC Agreement—Term, Dissolution and Liquidation" in the SAI. Determination of repurchase price The repurchase price payable in respect of repurchased Interests will be equal to the value of the investor's capital account or portion thereof based on the estimated NAV of the Fund's assets as of the March 31 or September 30 next following the commencement of the tender offer (such date, or any later valuation date if a tender offer is extended, being referred to as the "calculation date"), after giving effect to all allocations to be made to the investor's capital account (including the Incentive Allocation) as of such date.The Fund's NAV may change materially from the date a tender offer is mailed, to the calculation date, and to the effective date of repurchase, and it also may change materially shortly after a tender is completed.The method by which the Fund calculates its NAV is discussed under the caption "Calculation of Net Asset Value" and additional risks are discussed under "Risk Factors—Limited liquidity." Payment Repurchases of Interests or portions thereof from investors by the Fund will be made in the form of promissory notes, and will be effective after receipt and acceptance by the Fund of all eligible written tenders of Interests or portions thereof from investors.The delivery of promissory notes in payment of the purchase price for Interests tendered and accepted for purchase will generally be made promptly (within five business days) after the last day of the tender period. For an investor tendering its entire Interest, payment will generally consist of: first, a non-interest bearing promissory note (a "definitive note") with an aggregate value equal to 90% of the unaudited NAV of the investor's Interest determined as of the calculation date; and second, an interest-bearing promissory note (a "contingent note") entitling the holder thereof to a contingent payment equal to approximately 10% of the value of the investor's Interest.Payment of the definitive note will be made as promptly as practicable after the calculation date and is expected, in any event, to be made in full within 60 days after the calculation date.The contingent note will be payable generally no later than 10 days after the end of each fiscal year audit. For an investor tendering a portion of its Interest, payment will generally consist of a definitive note with an aggregate value equal to 100% of the unaudited NAV of the tendered portion of the investor's Interest determined as of the calculation date.Payment of the definitive note will be made as promptly as practicable after the calculation date and is expected, in any event, to be made in full within 60 days after the calculation date. The Fund retains the option to pay all or a portion of the purchase price for tendered Interests by distributing securities, including illiquid securities, to investors on a pro rata basis.The receipt by an Investor of an in-kind distribution of a security carries the risk that the Investor may not be able to dispose of the security for an indeterminate period of time, as well as the risk that the distributed security may be very difficult to value.The Fund also retains the option to hold back up to 10% of the value of any partial tender made by an investor and to pay the balance with a separate promissory note providing for a contingent payment after completion of the Fund's next annual audit.The Fund may exercise either option in the extraordinary event that the Board of Directors determines that it is necessary to avoid or mitigate any adverse effect of the repurchase offer on the remaining investors. Any promissory notes provided to investors in payment for tendered Interests will not be transferable.The Fund will not impose any charges on a repurchase of Interests or portion of Interests in the Fund. An investor who tenders its entire Interest to the Fund for repurchase generally will have a taxable event.Gain, if any, will be recognized by a tendering investor only as and after the total proceeds received by such investor exceed the investor's adjusted tax basis in its Interest.A loss, if any, may be recognized only after the tendering investor has received full payment under the promissory notes. Consequences of repurchase offers The Fund believes that repurchase offers generally will be beneficial to the Fund's investors, and typically will be funded from available cash or sales of portfolio securities.However, payment for repurchased Interests may require the Fund to liquidate portfolio holdings earlier than the Adviser otherwise would liquidate such holdings, potentially resulting in losses, and may increase the Fund's portfolio turnover.The Adviser intends to take measures to attempt to avoid or minimize such potential losses and turnover, and instead of liquidating portfolio holdings, may borrow money to finance repurchases of Interests.If the Fund borrows to finance repurchases, interest on that borrowing will negatively affect investors who do not tender their Interests in a repurchase offer by increasing the Fund's expenses and reducing any net investment income.To the extent the Fund obtains repurchase proceeds by selling Fund investments, the Fund will thereafter hold a larger proportion of its total assets in less liquid securities.Accordingly, non-tendering investors will own a proportionally greater amount of illiquid investments which may adversely affect their ability to tender their interests for repurchase in subsequent tender offers, as well as the Fund's ability to conduct future tender offers at all.Also, the sale of securities to fund repurchases could reduce the market price of those securities, which in turn would reduce the Fund's NAV.In addition, the repurchase of Interests by the Fund may be a taxable event to investors. Repurchase of the Fund's Interests will tend to reduce the amount of outstanding Interests and, depending upon the Fund's investment performance, its net assets.A reduction in the Fund's net assets will tend to increase the Fund's expense ratio. CALCULATION OF NET ASSET VALUE The Fund will compute its NAV as of the close of business of each "fiscal period" (as defined under "Capital Accounts").Securities owned by the Fund will be valued at current market prices.If reliable market prices are unavailable, securities will be valued at fair value as determined under the direction of, and in accordance with, procedures approved by the Fund's Board.Fair value represents a good faith approximation of the value of an asset and will be used where there is no public market or possibly no market at all for a company's securities.The fair values of one or more assets, in retrospect, may not be the prices at which those assets could have been sold during the period in which the particular fair values were used in determining the Fund's NAV.As a result, the Fund's issuance or repurchase of its Interests at a time when it owns securities that are valued at fair value may have the effect of diluting or increasing the economic interest of existing investors.Fair values assigned to the Fund's investments also will affect the amount of the Fee and Incentive Allocation.See "Risk Factors—Incentive Allocation."All fair value determinations by the Adviser are subject to ratification by the Board. Expenses of the Fund, including the Fee and the costs of any borrowings, and the Incentive Allocation are taken into account for the purpose of determining NAV.See "Risk Factors—Incentive Allocation." CAPITAL ACCOUNTS General The Fund will maintain a separate capital account for each investor, which will have an opening balance equal to such investor's initial contribution to the capital of the Fund.Each investor's capital account will be increased by the sum of the amount of cash and the value of any securities constituting additional contributions by such investor to the capital of the Fund, plus any amounts credited to such investor's capital account as described below.Similarly, each investor's capital account will be reduced by the sum of the amount of any repurchase by the Fund of the Interest or portion of the Interest of such investor, plus the amount of distributions, if any, to such investor which are not reinvested, plus any amounts debited against such investor's capital account.To the extent that any debit would reduce the balance of the capital account of any investor below zero, that portion of any such debit will instead be allocated to the capital account of the Adviser; any subsequent credits that would otherwise be allocable to the capital account of any such investor will instead be allocated to the capital account of the Adviser in such amounts as are necessary to offset all previous debits attributable to such investor. Capital accounts of investors are adjusted as of the close of business on the last day of each fiscal period.Fiscal periods begin on the day after the last day of the preceding fiscal period and end at the close of business on the first to occur of (1) the last day of the fiscal year of the Fund, (2) the day preceding the date as of which a contribution to the capital of the Fund is made, (3) the day as of which the Fund repurchases any Interest or portion of an Interest of any investor, (4) the day as of which the Fund admits a substituted investor to whom an Interest or portion of an Interest of an investor has been transferred (unless there is no change in beneficial ownership) or (5) the day as of which any amount is credited to or debited from the capital account of any investor other than an amount to be credited to or debited from the capital accounts of all investors in accordance with their respective Fund percentages.A Fund percentage will be determined for each investor as of the start of each fiscal period by dividing the balance of such investor's capital account as of the commencement of such period by the sum of the balances of all capital accounts of all investors as of such date. The Fund will maintain a Special Advisory Account for the Adviser solely for the purpose of receiving the Incentive Allocation, as described above. Allocation of net profits and net losses Net profits or net losses of the Fund for each fiscal period will be allocated among and credited to or debited against the capital accounts of all investors (but not the Special Advisory Account) as of the last day of each fiscal period in accordance with investors' respective Fund percentages for such fiscal period.Net profits or net losses will be measured as the net change in the value of the net assets of the Fund, including any net change in unrealized appreciation or depreciation of investments and realized income and gains or losses and expenses during a fiscal period, before giving effect to any repurchases by the Fund of Interests or portions of Interests, and adjusted to exclude the amount of any insurance proceeds to be allocated among the capital accounts of the investors and any items to be allocated among the capital accounts of the investors other than in accordance with the investors' respective Fund percentages, such as withholding taxes or other tax obligations. Allocations for Federal income tax purposes generally will be made among the investors so as to reflect equitably amounts credited or debited to each investor's capital account for the current and prior fiscal years.Under the Fund's LLC Agreement, the Adviser has the discretion to allocate specially an amount of the Fund's net capital gains or losses, including short-term capital gain or loss, for Federal income tax purposes to a withdrawing investor, to the extent that its capital account exceeds or is less than its Federal income tax basis in its Interest.The LLC Agreement provides for a similar special allocation of the Fund's net capital gains, including short-term capital gain, for Federal income tax purposes to the Special Advisory Member. Allocation of special items—certain withholding taxes and other expenditures Withholding taxes or other tax obligations incurred by the Fund which are attributable to any investor will be debited against the capital account of such investor as of the close of the fiscal period during which the Fund paid such obligation, and any amounts then or thereafter distributable to such investor will be reduced by the amount of such taxes.If the amount of such taxes is greater than any such distributable amounts, the investor and any successor to the investor's Interest is required to pay to the Fund, upon demand of the Fund, the amount of such excess. Reserves Appropriate reserves may be created, accrued and charged against net assets for contingent liabilities as of the date any such contingent liabilities become known to the Adviser or the Board.Reserves will be in such amounts, subject to increase or reduction, which the Board or the Adviser may deem necessary or appropriate.The amount of any reserve, or any increase or decrease therein, will be proportionately charged or credited, as appropriate, to the capital accounts of those investors who are investors at the time when such reserve is created, increased or decreased, as the case may be; provided, however, that if any such reserve, or any increase or decrease therein, exceeds the lesser of $500,000 or 1% of the aggregate value of the capital accounts of all such investors, the amount of such reserve, increase, or decrease shall instead be charged or credited to those investors who, as determined by the Board, were investors at the time of the act or omission giving rise to the contingent liability for which the reserve was established, increased or decreased in proportion to their capital accounts at that time. Voting Each investor has the right to cast a number of votes based on the value of such investor's capital account relative to the value of all capital accounts of investors at any meeting of investors called by the Board or investors holding at least a majority of the total number of votes eligible to be cast by all investors.Except for the exercise of their voting privileges, investors are not entitled to participate in the management or control of the Fund's business, and may not act for or bind the Fund. TAXES The Fund has not sought a ruling from the Internal Revenue Service (the "Service") or any other Federal, state or local agency with respect to any of the tax issues affecting the Fund, nor has it obtained an opinion of counsel with respect to any tax issues other than the characterization of the Fund as a partnership for Federal income tax purposes. The discussion below is based upon the Code, judicial decisions, Treasury Regulations (the "Regulations") and rulings in existence on the date hereof, all of which are subject to change (possibly with retroactive effect). To ensure compliance with requirements imposed by the Service in Circular 230, you are hereby informed that (i) any tax advice contained in this prospectus or the SAI (including any opinion of counsel referred to in this prospectus or the SAI) is not intended or written to be used, and cannot be used, by any taxpayer for the purpose of avoiding penalties under the Code, (ii) any such advice is written to support the promotion or marketing of the transactions or matters addressed herein and in the SAI (and in any such opinion of counsel), and (iii) each investor and potential investor should seek advice based on its particular circumstances from an independent tax adviser. The Fund has received an opinion of Stroock & Stroock & Lavan LLP, counsel to the Fund, that under the provisions of the Code and the Regulations, as in effect on the date of the opinion, the Fund will be treated as a partnership for Federal income tax purposes and not as an association taxable as a corporation. Under Section 7704 of the Code, "publicly traded partnerships" are generally treated as corporations for Federal income tax purposes.A publicly traded partnership is any partnership the interests in which are traded on an established securities market or which are readily tradable on a secondary market, or the substantial equivalent thereof.Interests in the Fund are not traded on an established securities market.Regulations concerning the classification of partnerships as publicly traded partnerships provide certain safe harbors under which interests in a partnership will not be considered readily tradable on a secondary market, or the substantial equivalent thereof.The Fund is not eligible for any of those safe harbors. The Regulations specifically provide that the fact that a partnership does not qualify for the safe harbors is disregarded for purposes of determining whether interests in a partnership are readily tradable on a secondary market, or the substantial equivalent thereof.Rather, in this event, the partnership's status is examined under a general facts and circumstances test set forth in the Regulations.Counsel to the Fund has rendered its opinion that, under this "facts and circumstances" test, and based upon the anticipated operations of the Fund as well as the legislative history to Section 7704 and the text of the Regulations, Interests in the Fund are not readily tradable on a secondary market, or the substantial equivalent thereof, and, therefore, the Fund is not treated as a publicly traded partnership taxable as a corporation. Neither of the opinions of counsel described above, however, is binding on the Service or the courts.If it were determined that the Fund should be treated as an association or a publicly traded partnership taxable as a corporation for Federal income tax purposes, as a result of a successful challenge to such opinions by the Service, changes in the Code, the Regulations or judicial interpretations thereof, a material adverse change in facts, or otherwise, the taxable income of the Fund would be subject to corporate income tax when recognized by the Fund; distributions of such income, other than in certain repurchases of Fund Interests, would be treated as dividend income when received by the investors to the extent of the Fund's current or accumulated earnings and profits; and investors would not be entitled to report profits or losses realized by the Fund. As an entity classified as a partnership, the Fund is not itself subject to Federal income tax.For income tax purposes, each investor will be treated as a partner of the Fund and, as such, will be taxed upon its distributive share of each item of the Fund's income, gain, loss and deductions for each taxable year of the Fund ending with or within the investor's taxable year.Each item will have the same character to an investor, and generally will have the same source (either United States or foreign), as though the investor realized the item directly.Investors must report these items regardless of the extent to which, or whether, the Fund or investors receive cash distributions for such taxable year, and thus may incur income tax liabilities unrelated to any distributions to or from the Fund.For a more detailed discussion of certain aspects of the income taxation of the Fund and its investments under Federal and state law, see "Tax Aspects" in the SAI. PLAN OF DISTRIBUTION General UBS Financial, the principal underwriter of the Fund's Interests, will distribute the Interests on a best efforts basis, subject to various conditions.The Fund also may distribute Interests through brokers or dealers with which it has entered into distribution agreements.The Fund is not obligated to sell to a broker or dealer any Interests that have not been placed with Qualified Investors.UBS Financial intends to compensate UBS Financial's or its affiliates' financial advisers, as well as third-party securities dealers and other industry professionals, in connection with the sale and distribution of Interests and for their ongoing servicing of clients with whom they have distributed interests in the Fund.Servicing includes: handling investor inquiries regarding the Fund (e.g., responding to questions concerning investments in the Fund, capital account balances, and reports and tax information provided by the Fund); assisting in the enhancement of relations and communications between investors and the Fund; assisting in the establishment and maintenance of investor accounts with the Fund; assisting in the maintenance of Fund records containing investor information; and providing such other information and investor liaison services as the Adviser or UBS Financial may reasonably request. Compensation to such financial advisers and other professionals, which will generally be paid on at least a quarterly basis, is based upon a formula that takes into account the amount of client assets being serviced as well as the investment results, using the Incentive Allocation as a benchmark, attributable to the clients' assets in the Fund. Neither UBS Financial nor any other broker or dealer is obligated to buy from the Fund any of the Interests. Once a prospective investor's order is received, a confirmation will be sent to the investor.The investor's brokerage account will be debited for the purchase amount, which will be deposited into an interest-bearing escrow account set up at PNC Bank Corp. (the "Escrow Agent") for the benefit of the investors.The purchase amount will be released from the escrow account once the investor's order is accepted, and the interest borne on the amount while in escrow will be credited to the investor's brokerage account. Generally, UBS Financial and certain of its affiliates are compensated for providing services to affiliated or proprietary alternative investment vehicles such as the Fund.This compensation can include distribution or referral fees, investment advisory and/or management fees and certain other fees, including performance fees.As a result of the various payments to UBS Financial and its affiliated companies, the amount of compensation that UBS Financial entities receive with respect to the sale of affiliated or proprietary vehicles is greater than the amount payable to the organization as a whole from the sale of unaffiliated investments.For unaffiliated third-party funds, UBS Financial receives fees for distribution, shareholder services or solicitation services, or a combination thereof, depending on the arrangement UBS Financial has with the third party.The payout that your financial adviser receives may differ from one fund to another, even if the two funds are charged the same management fee and/or incentive-based fee (i.e., even if, overall, you would pay the same amount in fees).The differences in compensation may create an incentive for financial advisers to recommend funds for which they receive higher compensation.We encourage you to discuss this with your financial adviser to learn more about the compensation he or she receives. The Fund has agreed to indemnify UBS Financial, its affiliates, the Adviser and certain other persons against certain liabilities, including liabilities under the 1933 Act.However, the Fund will not be required to provide indemnification where it is determined that the liability resulted from the willful misconduct, bad faith or gross negligence of the person seeking indemnification, or from the reckless disregard of such person's duties. The principal business address for UBS Financial is 1285 Avenue of the Americas, New York, New York 10019. Purchase terms Sales of Interests will be made only to Qualified Investors who have completed and returned an investor certification, and whose investor certification has been accepted, before a Closing Date.Investors may pay to UBS Financial a sales load of up to 2%.The amount of the sales load to which an investor will be subject will be determined by the investor and its broker-dealer, subject to a maximum of 2%.If you want to be subject to a lower sales load, you should speak with your financial adviser.Generally, the stated minimum initial investment is Interests with an initial value of at least $50,000, which minimum may be reduced in UBS Financial's sole discretion, but not below $25,000 for employees of UBS AG and its affiliates and members of their immediate families.If you want to purchase less than $50,000 in Interests, you should speak with your financial adviser.In granting any waiver, consideration is given to various factors, including the investor's overall relationship with UBS Financial, the investor's holdings in other funds affiliated with UBS Financial, and such other matters as UBS Financial may consider relevant at the time.UBS Financial's financial advisers will receive a reduced sales credit for selling Interests substantially below this stated minimum initial contribution.The Fund may vary the investment minimum from time to time. The LLC Agreement is annexed as Appendix A to this prospectus and each new investor will be bound by all of its terms by executing the investor certification form included as Appendix B to this prospectus. Additional sales From time to time, the Fund may sell additional Interests to Qualified Investors.In deciding whether to commence sales, the Fundwill take into account all factors it considers relevant, including market conditions and the cash available to it for investment.The minimum additional contribution to the capital of the Fund is $25,000.For employees or directors of the Adviser and its affiliates, and members of their immediate families, and, in the sole discretion of the Adviser, attorneys or other professional advisers engaged on behalf of the Fund, and members of their immediate families, the minimum required initial contribution to the capital of the Fund is $25,000. GENERAL INFORMATION The Fund is registered under the Investment Company Act as a closed-end, non-diversified management investment company.The Fund was formed as a limited liability company under the laws of the State of Delaware, under the name UBS PW Tamarack International Fund, L.L.C., on February 14, 2001 and commenced operations on July 2, 2001.The Fund's address is c/o UBS Financial Services Inc., 1285 Avenue of the Americas, New York, New York 10019 and its telephone number is (212) 882-5000. TABLE OF CONTENTS OF THE SAI Page ADDITIONAL INVESTMENT POLICIES 1 REPURCHASES AND TRANSFERS OF INTERESTS 7 DIRECTORS 8 CODE OF ETHICS 15 PROXY VOTING POLICIES AND PROCEDURES 15 INVESTMENT ADVISORY SERVICES; ADMINISTRATION SERVICES 16 CONFLICTS OF INTEREST 19 TAX ASPECTS 22 ERISA CONSIDERATIONS 42 BROKERAGE 44 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND LEGAL COUNSEL 45 CUSTODIAN 45 SUMMARY OF LLC AGREEMENT 45 FINANCIAL STATEMENTS 48 UBS TAMARACK INTERNATIONAL FUND, L.L.C. Limited Liability Company Interests PROSPECTUS May 1, 2010 UBS FINANCIAL SERVICES INC. APPENDIX A UBS PW TAMARACK INTERNATIONAL FUND, L.L.C.
